DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 5, 7, 9, 11 , 13 and 15 are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance.
An updated search has been performed and applicant’s remarks filed on 06/30/2022 have been fully considered, and these remarks, in combination with the amendment filed therein have overcome the submitted prior art. The closet prior art of record, You et al. (US 2017/0230994 A1) individually or in any reasonable combination fails to fairly show or suggest claimed underlined features of each independent claim 1, 5, 9 and 13 as described below:
Regarding claim 1, A method for transmitting data from a base station, the method comprising: transmitting, to a terminal through a high layer signaling, configuration information for configuring the terminal to monitor control information associated with an interrupted transmission; generating the control information notifying at least one resource group associated with no transmission for the terminal, wherein at least a part of the at least one resource group was scheduled for the terminal; and transmitting, to the terminal, the control information, wherein the control information includes 14 bits, wherein each bit of the control information is mapped to each of resource groups,  wherein the bit value of 0 indicates transmission to the terminal in the corresponding resource group, and the bit value of 1 indicates no transmission to the terminal in the corresponding resource group.
Regarding claim 5, A base station for transmitting data, the base station comprising: a radio transmitter configured to transmit the data in a transmission band; and at least one processor configured to: transmit, to a terminal through a high layer signaling, configuration information for configuring the terminal to monitor control information associated with an interrupted transmission for the terminal, generate the control information notifying at least one resource group associated with no transmission for the terminal, wherein at least a part of the at least one resource group was scheduled for the terminal, and transmit, to the terminal, the control information, wherein the control information includes 14 bits, wherein each bit of the control information is mapped to each of resource groups, z wherein the each bit of the control information has a bit value of 0 or 1, and wherein the bit value of 0 indicates transmission to the terminal in the corresponding resource group, and the bit value of 1 indicates no transmission to the terminal in the corresponding resource group.
Regarding claim 9, A method for receiving, by a terminal, a data from a base station in a terminal, the method comprising: receiving, from the base station through a high layer signaling, configuration information for configuring the terminal to monitor control information associated with an interrupted transmission; receiving, from the base station, the control information; and receiving, from the base station through a data channel, the data based on the configuration information and the control information, wherein the control information notifies at least one resource group associated with no transmission for the terminal, wherein at least a part of the at least one resource group is scheduled for the terminal, wherein the control information includes 14 bits, wherein each bit of the control information is mapped to each of resource groups, z wherein the each bit of the control information has a bit value of 0 or 1, and wherein the bit value of 0 indicates transmission to the terminal in the corresponding resource group, and the bit value of 1 indicates no transmission to the terminal in the corresponding resource group.
Regarding claim 13, A terminal for receiving data, the terminal part of the at least one resource group is scheduled for the terminal, wherein the control information includes 14 bits, wherein each bit of the control information is mapped to each of resource groups, z wherein the each bit of the control information has a bit value of 0 or 1, and wherein the bit value of 0 indicates transmission to the terminal in the corresponding resource group, and the bit value of 1 indicates no transmission to the terminal in the corresponding resource group.
Therefore, the independent claims 1, 5, 9 and 13, together with their respective dependent claims are allowed for the reason given above. 
Claims 3 and 7 and 11 and 15 are allowed since they depend on claims 1, 5, 9 and 13 respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. You et al. (US 2017/0230994 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED M BOKHARI/Examiner, Art Unit 2473                                                                                                                                                                                                        7/14/2022
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473